department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject accuracy-related and fraud penalties -- carryback this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer a b c d date year year year dollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figurex y court issues whether the sec_6662 accuracy-related_penalty or the sec_6663 fraud_penalty may by imposed on taxpayer for the year taxable_year where the capital losses generated in year by a partnership formed by taxpayer were carried back to year by taxpayer’s amended_return which requested a refund that was not allowed by the irs conclusions the year amended_return did not generate a rebate or result in an underpayment that is subject_to the accuracy-related_penalty under sec_6662 or the fraud_penalty under sec_6663 thus the accuracy-related_penalty and fraud_penalty are not applicable to the disallowed refund amount requested in the amended_return for year facts on date taxpayer sold its wholly owned subsidiary a and related assets this sale generated a capital_gain of approximately dollar_figuredollar_figuredollar_figure in year taxpayer formed d to engage in transactions to generate phantom capital losses to offset the a gain d is one of x partnerships formed with the assistance of c as the vehicle for creating large capital losses to offset large gains through the use of the sec_453 installment_sales provisions in year d claimed a capital_loss of dollar_figuredollar_figure at that time taxpayer and its wholly owned subsidiary b a member of taxpayer‘s consolidated_group held more than a y percent interest in d taxpayer claimed a tax loss of dollar_figuredollar_figurefor year and filed an amended year return carrying the loss back to year based on a court opinion in only dollar_figureof that loss was allowed the service did not act upon taxpayer’s refund claim presumably because it stemmed from a tefra partnership that was under audit the transcript of account for taxpayer also reflects no activity relating to the carryback claim law and analysis for returns due after date sec_6662 imposes an accuracy-related_penalty on any portion of an underpayment attributable to misconduct set forth in sec_6662 the amount of the penalty is percent of the portion of the underpayment resulting from the misconduct the penalty is increased to percent in the case of a gross_valuation_misstatement sec_6662 the accuracy-related_penalty for negligence disregard of rules or regulations a substantial_understatement or a substantial or gross_valuation_misstatement applies to any portion of an underpayment for a year to which a loss deduction or credit is carried when the portion is attributable to negligence disregard of rules or regulations a substantial_understatement or a substantial or gross_valuation_misstatement in the year in which the carryback or carryover of the loss deduction or credit arises the loss or credit_year sec_1_6662-3 sec_1_6662-4 sec_1_6662-5 the percent accuracy- related penalty is imposed on any portion of an underpayment for a carryback_year the return for which is due without regard to extensions before date if that portion of the underpayment is attributable to negligence disregard of rules or regulations a substantial_understatement or a substantial_valuation_misstatement in a loss or credit_year and the return for the loss or credit_year is due without regard to extensions after date sec_1_6662-3 sec_1_6662-4 sec_1_6662-5 similarly the percent accuracy-related_penalty is imposed on any portion of an underpayment for a carryback_year the return for which is due without regard to extensions before date if that portion of the underpayment is attributable to a gross_valuation_misstatement in a loss or credit_year and the return for the loss or credit_year is due without regard to extensions after date sec_1_6662-5 sec_6663 provides for the imposition of a penalty for fraud the fraud_penalty imposed at the rate of percent applies to the portion of an underpayment attributable to fraud sec_6663 a deficiency is due to fraud where it is caused by the carryback or carryover of a fraudulent loss see eg 923_f2d_1005 2d cir it can be concluded from the language of sec_6662 and sec_6663 that an underpayment is a prerequisite to imposition of the penalty thereunder in the case of income taxes imposed under subtitle a an underpayment for purposes of the fraud_penalty as well as the accuracy-related_penalty means the amount by which any income_tax imposed exceeds the excess of the sum of the amount shown as the tax by the taxpayer on his return and the amounts not so shown but either previously assessed or collected without assessment over the amount of rebates sec_6664 sec_1_6664-2 the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the amount shown as the tax by the taxpayer on his return and amounts not so shown previously assessed or collected without assessment over rebates previously made the definition of rebate for purposes of sec_6662 and sec_6664 is similar to the definition of rebates under sec_6211 b for purposes of determining a tax_deficiency under sec_6211 sec_301_6211-1 courts have found that a rebate was generated when the irs has recalculated a taxpayer’s tax_liability and issued a tax_refund or credit for a given year as a result of an amended_return filed or tentatvie carryback adjustment claimed by a taxpayer see eg 78_tc_100 and 97_tc_704 in pesch where a tentative_carryback_adjustment resulted in a tax_refund the tax_court held that such tax_refund was a rebate under sec_6211 similarly in baldwin the tax_court held that a credit against unpaid taxes that is allowed as a result of a tentative_carryback_adjustment for a net_operating_loss under sec_6411 constitutes a rebate within the meaning of sec_6211 courts have not found that a rebate was generated where the irs rejected an amended_return or a tentative_carryback_adjustment and did not issue a tax_refund or credit see eg fayeghi v commissioner tcmemo_1998_297 and dover corporation v commissioner tcmemo_1997_339 aff’d per curiam 148_f3d_70 2d cir in fayehi the commissioner did not accept taxpayers’ amended_return which reflected that the correct_tax liability was less than the tax reflected on the original return in rejecting taxpayers’ effort to bar collection of the difference between the tax_liability reported on the original return and the tax_liability reflected on the amended_return on the ground that the amount was a rebate that caused a tax_deficiency the tax_court agreed with the commissioner that rejection of a claim_for_refund or abatement in an amended_return does not convert the disallowed claim into a deficiency similarly in dover the tax_court held that the commissioner’s rejection of a corporation’s amended returns for two tax years which were filed after the issuance of the notice_of_deficiency for those years did not convert the disallowed claims for refund into deficiencies for those years in the instant case the irs rejected taxpayer’s amended_return as a result the irs did not recalculate or reduce taxpayer’s year liability or issue a refund_or_credit to taxpayer on the basis that the tax reported was less than the correct amount of tax as a consequence the year amended_return did not generate a rebate or result in an underpayment that is subject_to the accuracy-related_penalty under sec_6662 or the fraud_penalty under sec_6663 thus the accuracy-related and fraud penalties are not applicable to the disallowed refund amount requested in the amended_return for year case development hazards and other considerations if you have any further questions please call willie e armstrong jr at by thomas d moffitt senior technician reviewer income_tax and accounting branch
